EXHIBIT 10.24

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of January 16, 2019, by and among CIBC BANK USA, formerly known as THE
PRIVATEBANK AND TRUST COMPANY (“Lender”), BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin corporation (“Towers”), RED
WOLF COMPANY, LLC, a North Carolina limited liability company (“Red Wolf”),
BROADWIND SERVICES, LLC, a Delaware limited liability company (“Services,” and
collectively with Parent, Brad Foote, Towers and Red Wolf, “Borrowers,” and
each, a “Borrower”).

WITNESSETH:

 

WHEREAS, Lender and Borrowers have previously entered into that certain Loan and
Security Agreement dated October 26, 2016, as amended by that certain First
Amendment to Loan and Security Agreement dated February 10, 2017, that certain
Second Amendment to Loan and Security Agreement dated March 27, 2017, that
certain Third Amendment to Loan and Security Agreement dated January 29, 2018,
that certain Fourth Amendment to Loan and Security Agreement dated May 2, 2018,
and that certain Fifth Amendment to Loan and Security Agreement dated October
26, 2018 (as amended, restated, modified or supplemented from time to time, the
“Loan Agreement”); and

WHEREAS, the parties desire to amend the terms of the Loan Agreement as provided
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and in consideration of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereby covenant and agree as
follows:

 

1.



Definitions.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

 

2.



Amendment to Loan Agreement. 

 

(a)



“5,000,000” in the first sentence of Section 3.1 of the Loan Agreement is hereby
deleted and replaced with “$10,000,000”.

 

3.



Representations and Warranties.  Each Borrower represents and warrants as
follows: (a) the execution and delivery of and the performance under this
Amendment is within such Borrower’s power and authority, has been duly
authorized by all requisite action and is not in contravention of any law, any
other agreement made by such Borrower or by which such Borrower’s assets are
bound, except for conflicts with agreements, contracts or other documents which
would not reasonably be expected to have a Material Adverse Effect; (b) this
Amendment (and the Loan Agreement in its entirety) constitutes the legal, valid
and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; (c) the
representations and warranties of such Borrower set forth in the Loan Documents
are true and correct as of the date hereof (except for representations and
warranties that expressly relate to an earlier date which are true and correct
as of such earlier date); (d) there exists no Event of Default, and no event has
occurred and is continuing which, with the lapse of time or the giving of
notice, or both, would constitute an Event of Default; and (e) such Borrower has
no defenses to the enforcement of the Loan Agreement or the other Loan
Documents.

 





--------------------------------------------------------------------------------

 



4.



Reaffirmation.  Except as expressly modified or amended by this Amendment, each
Borrower reaffirms and reconfirms each and all of the warranties,
representations, covenants and agreements of such Borrower under all Loan
Documents to which such Borrower is party.

 

5.



Release by Borrowers.  Each Borrower hereby releases Lender from any and all
causes of action or claims, whether known or unknown, which such Borrower may
have as of the date hereof for any asserted loss or damages to such Borrower
claimed to be caused by, or arising from, any act or omission to act on the part
of Lender, its shareholders, directors, officers, employees, agents or
representatives with respect to the Loan Documents.

 

6.



References.  All references to the Loan Agreement in any future correspondence
or notice shall be deemed to refer to the Loan Agreement as modified by this
Amendment.

 

7.



Ratification.  Except as expressly modified or amended by this Amendment, all of
the terms, covenants and conditions of the Loan Agreement are hereby ratified
and confirmed. 

 

8.



Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Illinois, without regard to principles of
conflicts of laws. 

 

9.



Counterparts.  This Amendment may be signed in any number of counterparts, each
of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.  Delivery of this
Amendment by facsimile, pdf, or .tif signature by any party shall represent a
valid and binding execution and delivery of this Amendment by such party.

 

10.



JURISDICTION; VENUE.  THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO
THIS AMENDMENT, SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN CHICAGO,
ILLINOIS.  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURT LOCATED THEREIN AND WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO TRANSFER THE VENUE OF ANY SUCH LITIGATION.

 

11.



WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank.]

 

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

 

 

 

BORROWERS:

 

LENDER:

BROADWIND ENERGY, INC.

 

CIBC BANK USA

 

 

 

By: /s/ Jason Bonfigt

 

By: /s/ Tom Hunt

Name: Jason Bonfigt

 

Name: Tom Hunt

Title: VP, CFO & Treasurer

 

Title: Managing Director

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

By: /s/ Jason Bonfigt

 

 

Name: Jason Bonfigt

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By: /s/ Jason Bonfigt

 

 

Name: Jason Bonfigt

 

 

Title: Authorized Signatory

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

 

By: /s/ Jason Bonfigt

 

 

Name: Jason Bonfigt

 

 

Title: Authorized Signatory

 

 

 

 

 

RED WOLF COMPANY, LLC

 

 

 

By: /s/ Jason Bonfigt

 

 

Name: Jason Bonfigt

 

 

Title: Authorized Signatory

 

 

 

 

 

 



--------------------------------------------------------------------------------